Case
 Case2:19-cv-14199-DMM
      2:19-cv-14199-DMM Document
                         Document105-1
                                  102 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket01/07/2021
                                                              03/08/2021 Page
                                                                          Page11ofof22




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                Case No. 2:19-cv-14199-MIDDLEBROOKS

    CENTER FOR BIOLOGICAL DIVERSITY;
    CALUSA WATERKEEPER; and
    WATERKEEPER ALLIANCE,

              Plaintiffs,

    v.

    U.S. ARMY CORPS OF ENGINEERS; COL.
    ANDREW KELLY, in his official capacity as
    Commander and District Engineer of the U.S.
    Army Corps of Engineers; U.S. DEPARTMENT
    OF THE INTERIOR; DAVID BERNHARDT, in
    his official capacity as Secretary of the U.S.
    Department of Interior; NATIONAL MARINE
    FISHERIES SERVICE; DR. ROY E.
    CRABTREE, in his official capacity as Regional
    Administrator of the Southeast Regional Office of
    National Marine Fisheries Service; U.S. FISH
    AND WILDLIFE SERVICE; and AURELIA
    SKIPWITH, in her official capacity as Director of
    U.S. Fish and Wildlife Service,

          Defendants.
    ________________________________________/

                                       FINAL JUDGMENT ORDER

              THIS CAUSE comes before the Court upon the Parties’ Joint Motion for Entry of Final

    Judgment (DE 101), filed on January 4, 2021. Pursuant to Rule 58 of the Federal Rules of Civil

    Procedure, the Parties move for the entry of their proposed Final Judgment, “provided that no party

    is waiving its right to appeal, or its positions on appealing, any Final Judgment.” (DE 101; DE

    101-1).

              In their October 29, 2020 Joint Status Report, the Parties stated that they “anticipate[d]

    filing a motion for entry of final judgment pursuant to Fed. R. Civ. P. 58 upon resolution of

                                                      1
Case
 Case2:19-cv-14199-DMM
      2:19-cv-14199-DMM Document
                         Document105-1
                                  102 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket01/07/2021
                                                              03/08/2021 Page
                                                                          Page22ofof22




    Plaintiffs’ claim for attorneys’ fees and costs.” (DE 96). Because the Parties identified attorney’s

    fees and costs as the only remaining issue potentially requiring judicial resolution, (Id.), and

    because the filing of the instant Motion signals that the Parties have independently come to an

    agreement on that issue, I find that entry of Final Judgment is appropriate.

           Accordingly, it is hereby ORDERED and ADJUDGED that:

           (1) The Parties’ Joint Motion for Entry of Final Judgment (DE 101) is GRANTED.

           (2) In accordance with the Order on ESA Partial Summary Judgment (DE 83) and

               pursuant to Fed. R. Civ. P. 58, JUDGMENT IS ENTERED FOR PLAINTIFFS.

           (3) By moving for entry of this Final Judgment, no Party has waived its right to appeal,

               or its positions on appealing, same.


           SIGNED in Chambers in West Palm Beach, Florida, this 7th day of January 2021.




                                                                 Donald M. Middlebrooks
                                                                 United States District Judge


    cc: All Counsel of Record




                                                      2
